NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-2138
                                         ______

                     LAZARO BERNABE MENDEZ-AMBROSIO,
                                 Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                   ____________________________________

        On Petition for Review of an Order of the Board of Immigration Appeals
                                    (A201-785-542)
                        Immigration Judge: Kuyomars Golparvar
                      ____________________________________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  January 15, 2021

               Before: AMBRO, KRAUSE, and PHIPPS, Circuit Judges.

                                 (Filed: February 5, 2021)

                                       ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PHIPPS, Circuit Judge.

       Lazaro Mendez-Ambrosio, a native of Guatemala, entered the United States

without inspection in March 2019. He was detained upon his arrival, and he sought

asylum as well as withholding of removal under the Immigration and Nationality Act

based on a fear of violence by members of a gang who murdered his brother in 2010. See

generally 8 U.S.C. § 1158 (providing for asylum); id. § 1231(b)(3) (providing for

withholding of removal). For similar reasons, he also sought protection under the

Convention Against Torture. See generally 8 C.F.R. § 208.16(c) (providing for CAT

withholding); id. § 208.17 (providing for CAT deferral). After an unsuccessful hearing

before an Immigration Judge, Mendez-Ambrosio appealed to the Board of Immigration

Appeals, which issued a final order denying him all relief. Mendez-Ambrosio then

timely petitioned for review of the BIA’s final order, bringing this matter within the

jurisdiction of this Court. See 8 U.S.C. § 1252(a)(1).

       The problem with Mendez-Ambrosio’s asylum and INA withholding claims is that

the Immigration Judge determined that he was not credible. Mendez-Ambrosio delivered

inconsistent accounts of the night of his brother’s death, the timing and circumstances of

the deaths of his two brothers-in-law, and the extent of his interaction with Guatemalan

police. On administrative appeal, the BIA affirmed, explaining that “[a] persecution

claim that lacks veracity cannot satisfy the burdens of proof and persuasion necessary to

establish eligibility for asylum and withholding of removal.” BIA Decision at 2 (AR 4).

In reviewing those determinations under the substantial-evidence standard, an

Immigration Judge’s credibility determinations receive “exceptional deference.”


                                             2
Alimbaev v. Att’y Gen., 872 F.3d 188, 196 (3d Cir. 2017). And nothing about Mendez-

Ambrosio’s proffered explanations for his inconsistent statements compels a conclusion

that the Immigration Judge erred in assessing Mendez-Ambrosio’s credibility. See

8 U.S.C. § 1252(b)(4)(B).

       Mendez-Ambrosio’s claim for CAT relief fares no better. Both the Immigration

Judge and the BIA concluded that Mendez-Ambrosio did not demonstrate that it was

more likely than not that he would be tortured in Guatemala with acquiescence of

Guatemalan authorities. See generally Myrie v. Att’y Gen., 855 F.3d 509, 515–17 (3d

Cir. 2017). The administrative record details how Guatemalan authorities successfully

prosecuted the murder of his brother: they arrested, charged, and tried those responsible

for that killing. Without record evidence compelling a contrary conclusion, the BIA’s

order satisfies the substantial-evidence standard in this respect as well. See 8 U.S.C.

§ 1252(b)(4)(B).

       Accordingly, we will deny the petition.




                                             3